         Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 1 of 9

      RONALD L. RICHMAN (SBN 139189)
      SARAH K. BOWEN, SBN 308633
      BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
      San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5
      Attorneys for Plaintiffs
 6
 7
 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
11   BOARD OF TRUSTEES OF THE                                Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                                 COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                        COLLECTIVE BARGAINING
13   THE LABORERS VACATION-HOLIDAY                           AGREEMENT; TO RECOVER UNPAID
     TRUST FUND FOR NORTHERN                                 TRUST FUND CONTRIBUTIONS AND
14   CALIFORNIA; BOARD OF TRUSTEES OF                        FOR A MANDATORY INJUNCTION
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND RETRAINING
     TRUST FUND FOR NORTHERN
17   CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20   CORBIN BUILDING, INC., a Nevada
     suspended/forfeited corporation
21
                                    Defendant.
22
23            Now comes the Plaintiffs, hereinabove named, and for their causes of action against

24   Defendant, allege as follows:

25                                           I. JURISDICTION AND VENUE

26            1.        This is an action for damages for breach of the collective bargaining agreement

27   described below, for recovery of unpaid trust fund contributions, for breach of fiduciary duty and

28   for injunctive relief This Court has jurisdiction of the action under and pursuant to the provisions



     4829-1682-4697.1 29512/00292                        1
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 2 of 9

 1   of 29 U.S.C. §185 (§301 of the Labor Management Relations Act of 1947, as amended) and
 2   29 U.S.C. §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and 502(e)(1) of the Employee Retirement
 3   Income Security Act of 1974, as amended) (“ERISA”). The suit arises from defendant Corbin
 4   Building, Inc.’s failure to make trust fund contributions as required by its collective bargaining
 5   agreement, by the written trust agreements, and by provisions of federal law.
 6                                  II. INTRADISTRICT ASSIGNMENT

 7            2.        Venue of the within action is properly laid in the IJ.S. District Court for the
 8   Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
 9   contributions are made to, and benefits are paid from, a corporate co-trustee bank in the Northern
10   District of California.

11                                               III. PARTIES
12            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers
13   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for Northern
14   California, and Laborers Training and Retraining Trust Fund for Northern California are the

15   Plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California, Laborers

16   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for Northern
17   California, and Laborers Training and Retraining Trust Fund for Northern California (“the Trust
18   Funds”) are trust funds organized under and pursuant to the provisions of §§302(c)(5) and
19   302(c)(6) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §§ 186(c)(5)

20   and 186(c)(6). The Trust Funds were established through collective bargaining agreements

21   between the Northern California District Council of Laborers and employer associations
22   representing construction industry employers doing business in Northern California. The Trust

23   Funds are employee benefit plans created by written trust agreements subject to and pursuant to

24   §§3(3) and 3(37) of ERISA, 29 U.S.C. §§1002(3) and (37). The Boards of Trustees, as fiduciaries,

25   are the plaintiffs, who sue on behalf of the Trust Funds.
26            4.        Each of the Trust Funds is a third party beneficiary of the collective bargaining

27   agreement described below.

28


     4829-1682-4697,1 29512/00292                     -2-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 3 of 9

 1            5.        At all times mentioned herein, each of the Trust Funds was an express trust created
 2 by a written trust agreement subject to and pursuant to § 302 of the Labor Management Relations
 3   Act, 29 U.S.C.§186, and a multi-employer benefit plan within the meaning of §§3 and 4 of
 4   ERISA, 29 U.S.C. §§1002, 1003.
 5            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers, and
 6   other related covered employees on whose behalf contributions are made pursuant to collective
 7 bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
 8   that employers who are signatories to said collective bargaining agreements comply with the
 9 terms of those agreements with respect to payments and contributions to the Trust Funds.
10            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times

11   material hereto, defendant Corbin Building, Inc. (“Corbin Building”) was a Nevada corporation,

12 now suspended/forfeited, and was doing business as a general contractor with its principal place
13   of business located in Oakland, California. Plaintiffs are further informed and believe, and upon

14 that ground allege, that defendant Corbin Building, at all relevant times, is and has been an
15   employer within the meaning of §3(5) and §515 of ERISA, 29 U.S.C. §§1002(5), 1145 and an

16   employer in an industry affecting commerce within the meaning of §301 of the LMRA, 29 U.S.C.

17   §185.

18                                       IV. FIRST CLAIM FOR RELIEF
19                                  (Breach of Collective Bargaining Agreement)
20            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the

21   allegations contained in paragraphs 1 -7 of this Complaint.

22            9.        On or about July 31, 2012, Corbin Building executed a Memorandum Agreement

23   with the Northern California District Council of Laborers. By virtue of his execution of the
24   Memorandum Agreement, Corbin Building became bound to a written collective bargaining

25   agreement with the Northern California District Council of Laborers (“Laborers Union”) entitled

26 the Laborers’ Master Agreement For Northern California (“Master Agreement”). In agreeing to
27   be bound to the Master Agreement, defendant agreed to be subject to and bound by all provisions

28   and conditions of the written Trust Agreements which established the trust funds. Pursuant to the



     4829-1682-4697.1 29512/00292                       -3 ~
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 4 of 9

 1   provisions of the Master Agreement, defendant agreed to be bound by all terms relating to wages,
 2   hours and conditions of employment prescribed therein with the Laborers Union.
 3            10.       By virtue of the Master Agreement and written trust agreements, defendant
 4   promised and agreed that: (1) it would pay employee fringe benefit contributions into each Trust
 5   Fund in regular monthly installments commencing on or before the 15th day of the month
 6   immediately succeeding the month in which the employee’s work was performed; (2) that in the
 7   event that any of said monthly installments were not paid in full on or before the 25^'’ day of the
 8   month in which such contributions became due, it would pay interest on the delinquent
 9   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount
10   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and (3) that
11   if any suit with respect to any of said contributions or payments were filed against it, it would pay
12   into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in connection with
13   such suit.
14            11.       The Master Agreement between the Laborers Union and Corbin Building has
15   never been terminated.
16            12.       Plaintiffs have performed all conditions, covenants and promises on their part to
17   be performed in accordance with the terms and conditions of the Master Agreement and Trust
18   Agreements.

19            13.       Within four years last past, defendant materially breached and broke the aforesaid
20   Master Agreement and trust agreements in the following respects;
21                      (a)         by failing to report and failing to pay (not reported, not paid) pursuant to
22                                  an audit conducted on or about December 21, 2015, all employee fringe

23                                  benefit contributions on behalf of his covered employees for the period
24                                  May, September - December 2013; January 2014; and March 2015, in the

25                                  principal amount of $9,938.05.

26                      (b)         by failing to pay interest and liquidated damages on the unreported and

27                                  unpaid employee fringe benefit contributions (not reported, not paid) for

28


     4829-1682-4697.1 29512/00292                           ^4^
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 5 of 9

 1                                  the period May, September - December, 2013; January 2014; and
 2                                  March 2015, in an amount according to proof at trial.
 3             14.      The aforesaid material breaches proximately caused damages to plaintiffs in the
 4   following approximate amounts, all according to proof at trial: for unpaid contributions (not
 5   reported, not paid) pursuant to audit, in the principal amount of $9,938.05 plus interest and
 6   liquidated damages according to proof at trial. Interest will continue to accrue at the rate of 1.5%
 7   each month during the pendency of this lawsuit.
 8             15.      Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 9   action. Pursuant to the provisions of the Master Agreement and the trust agreements. Plaintiffs
10   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
11   the within action.
12             WHEREFORE, plaintiffs pray for judgment as set forth below.
13                                        V. SECOND CLAIM FOR RELIEF
14                                  (Recovery of Unpaid Trust Fund Contributions)
15                                              (ERISA §§502(g)(2), 515)
16             16.      Plaintiffs reallege and incorporate by reference, as though fully set forth, the
17   allegations contained in paragraphs 1-15 of this Complaint.
18            17.       ERISA §515, 29 U.S.C. §1145, requires defendant to make such contributions to
19   the plaintiffs Trust Funds as are required under the terms of his collective bargaining agreement
20   with the Union. Pursuant to the provisions of their trust agreements, plaintiffs are entitled to
21   enforce defendant’s obligations to make those contributions.
22            18.       Based on the audit performed by plaintiffs on or about December 21, 2015,
23   defendant Corbin Building failed to report, and failed to pay (not reported, not paid) all employee
24   fringe benefit contributions for the period May, September - December 2013; January 2014; and
25   March 2015, in the principal amount of $9,938.05.                Defendant is further obligated by the
26   provisions of the Master Agreement and the Trust Agreements to pay interest on unpaid
27   contributions at the rate of 1.5% per month until paid and liquidated damages in the amount of
28



     4829-1682-4697.1 29512/00292
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 6 of 9

 1   $150 for each month that defendant failed to timely report and pay all employee fringe benefit
 2   contributions into each Trust Fund.
 3             19.      Pursuant to the provisions of ERISA, §502(g)(2), 29 U.S.C. §1132(g)(2), plaintiffs
 4   are entitled to the following statutory relief:
 5                      (a)         Section 502(g)(2)(A):     for unpaid contributions pursuant to audit (not
 6                                  reported, not paid) in the principal amount of $9,938.05, according to proof
 7                                  at trial;
 8                      (b)         Section 502(g)(2)(B): for contributions not reported and not paid, an award
 9                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5% per
10                                  month, from the date of the delinquency, until the date of judgment,
11                                  calculated to be $10,442.68 through October 25, 2018; and
12                      (c)         Section (g)(2)(C): the additional award of an amount equal to the greater
13                                  of (i) interest on the unpaid fringe benefit contributions at the rate of 1.5%
14                                  per month, from the date of the delinquency, until the date of judgment or;
15                                  (ii) liquidated damages under the Master Agreement and trust agreements
16                                  of $150 for each month that defendant failed to timely report and pay all
17                                  employee fringe benefit contributions into each Trust Fund, calculated to
18                                  be $10,442.68 through October 25, 2018.
19             20.      Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
20   action.    Pursuant to the provisions of §502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2)(D),
21   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the

22   bringing of the within action.
23             WHEREFORE, plaintiffs pray for judgment as set forth below.
24   ///

25   ///

26   ///

27   ///

28   ///



     4829-1682-4697,1 29512/00292                            - 6 --
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
               Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 7 of 9

     1                                     VI. THIRD CLAIM FOR RELIEF
 2                                               (Mandatory Injunction)
 3                                                (ERISA §502(g)(2)(E))
 4                 21.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
 5        allegations contained in paragraphs 1 -20 of this Complaint.
 6                 22.       Pursuant to the terms and conditions of the Master Agreement and Trust
 7       Agreements, defendant is required to allow the Trust Funds access to its books and records to
 8       determine the amount of trust fund contributions due and owing. Plaintiffs have, as one of their
 9       purposes, the obligation to ensure that contributions required to be made to the Trust Funds are
10       fully and correctly made. The purposes of the respective funds are to provide health and welfare,
11       vacation, pension and other benefits for laborers, retired laborers and other related covered
12       employees on whose behalf contributions are made, which benefits are supported by such
13       contributions, and to ensure that employers who are signatories to the collective bargaining
14       agreement referred to herein comply with the terms of the agreement with respect to the payment
15       of contributions to the Trust Funds.
16                 23.      Pursuant to ERISA §502(g)(2)(E), 29 U.S.C. §1132(g)(2)(E), the Court may award
17       such other legal or equitable relief as the Court deems appropriate, and pursuant to ERISA
18       §502(a)(3), 29 U.S.C. § 1132(a)(3), plaintiffs are entitled to obtain appropriate equitable relief for
19       the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of this Court ordering
20       and requiring defendant Corbin Building to allow plaintiffs’ auditor access to its books and
21       records to permit plaintiffs to verify the precise amounts owed by defendant to the Trust Funds
22       for the period October 2015 through the last completed quarter prior to entry of judgment.
23                24.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs have
24       no adequate legal remedy in that an audit of the books and records of defendant is the only means
25       to accurately verify the additional amounts owed by defendant to the Trust Funds.
26                WHEREFORE, plaintiffs pray for judgment as follows.
27

28



         4829-1682-4697.1 29512/00292                        ■7-

                          COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 8 of 9

 1                                           RELIEF REQUESTED
 2             1.        On the First Claim for Relief, for damages for breach of the collective bargaining
 3   agreement for judgment against defendant as follows: (a) for unpaid contributions pursuant to
 4   audit (not reported, not paid) in the principal amount of $9,938.05 plus interest and liquidated
 5   damages according to proof at trial; and (b) for such other or further amounts as may be shown at
 6   trial, for costs of suit, attorneys’ fees and for such other further relief as the Court may deem just
 7   and proper.
 8             2.        On the Second Claim for Relief, for recovery under ERISA §502(g)(2), 29 U.S.C.
 9   § 1132(g)(2), for judgment against defendant as follows: (a) under Section 502(g)(2)(A) - for
10   unpaid contributions (not reported, not paid) in the principal amount of $9,938.05, according to
11   proof at trial; (b) under Section 502(g)(2)(B) - an award of interest on the unpaid fringe benefit
12   contributions at the rate of 1.5% per month, from the date of delinquency, until the date of
13 judgment, calculated to be $10,442.68 through October 25, 2018; (c) under Section
14   502(g)(2)(C) - the additional award of an amount equal to the greater of (i) interest on the unpaid
15   fringe benefit contributions at the rate of 1.5% per month, from the date of delinquency, until the
16   date of judgment; or (ii) liquidated damages under the Master Agreement and trust agreements of
17   $150 for each month that defendant failed to timely report and pay all employee fringe benefit
18   contributions into each Trust Funds, calculated to be $10,442.68 through October 25, 2018; and
19   (d) such other or further amounts as may be shown at trial, for costs of suit, attorneys’ fees and
20   for such other further relief as the Court may deem just and proper.
21             3.       On the Third Claim for Relief, that defendant be compelled to forthwith submit to
22   an audit of its books and records by an auditor selected by plaintiffs, which audit is to be conducted
23   at the premises of defendant during business hours, at a reasonable time or times, and to allow
24   said auditor to examine and copy such books, records, papers and reports of defendant that are
25   relevant to the enforcement of the collective bargaining agreement and trust agreements,
26   including, but not limited to, the following for the period of October, 2015 through the last
27   completed quarter prior to entry of judgment:
28


     4829-1682-4697.1 29512/00292                       -8-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 4:18-cv-06896-KAW Document 1 Filed 11/14/18 Page 9 of 9


 1                       Individual Earnings Records (Compensation/Payroll); W-2/W-3
                         Forms; 1096 and 1099 Forms; Reporting Forms for all Trust Funds;
 2                       State DE-7, DE-6, DE-9, DE-9C Tax Reports; Worker’s
                         Compensation Insurance Monthly Reports; Sub-Contractor
 3                       Invoices; Employee Timecards; Payroll Journal; Quarterly Payroll
                         Tax Returns/Form 941; Check Register and Supporting Cash
 4                       Vouchers; Form 1120/1040 or Partnership Tax Returns; General
                         Ledger (portions relating to payroll); and any other records
 5                       necessary to determine if all hours audited have been paid to any
                         Trust Fund.
 6

 7   DATED; November 14, 2018
 8                                                   BULLIVANT HOUSER BAILEY PC
 9
10                                                   By
                                                          Ronald L. Richman
11
                                                     Attorneys for Plaintiffs
12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27
28



     4829-1682-4697.1 29512/00292                     -9-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
